Citation Nr: 1715892	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

3.  Entitlement to a rating higher than 0 percent prior to June 1, 2012, and higher than 40 percent as of June 1, 2012, for hepatitis C.

4.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

5.  Entitlement to an effective date earlier than June 29, 2005, for service connection for hepatitis C.

(The issue of entitlement to an increased rating for lumbosacral strain is the subject of a separate Board decision.)

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The issues of entitlement to service connection for depression and erectile dysfunction, entitlement to SMC, and entitlement to higher ratings for hepatitis C are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The RO received a claim for service connection for hepatitis C on June 29, 2005.

2.  No communication earlier than June 29, 2005, from the Veteran may be reasonably construed to be a claim, formal or informal, for service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for an effective date for service connection for hepatitis C prior to June 29, 2005 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on the Veteran's behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in July 2005 and August 2005 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.
Earlier Effective Date

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2016).  A claim or application is defined by VA regulation as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  An informal claim is any communication or action, indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2016).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  

The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to the general rule applies if an application for benefits is received within one year from the date of a Veteran's separation from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of separation from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).

VA has a duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, a case encompasses all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c) (2016); Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).  If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim. Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009); Myers v. Principi, 16 Vet.App. 228 (2002).

In a statement received by VA on June 29, 2005, the Veteran requested that the VA open a claim for disability compensation benefits for hepatitis C.

A May 2011 rating decision granted service connection for hepatitis C, effective June 29, 2005.

On review of all evidence, both lay and medical, the Board finds than an earlier effective date is not warranted.  The RO's assignment of the June 29, 2005, effective date is based on the date of the Veteran's claim of entitlement to service connection for hepatitis C.  There is no dispute as to the date of receipt of that claim.  Notably, the Veteran stated that no prior, unadjudicated claim for service connection for hepatitis C had been filed at the Board hearing.  No prior VA examiner had identified hepatitis C as a result of the Veteran's service.  The Board finds that there is no evidence of record prior to June 29, 2005, that can be interpreted as a claim, formal or informal, for service connection for hepatitis C.  That date of receipt of the claim was more than one year following separation from service.  Therefore, the appropriate effective date is the date of receipt of the claim on June 29, 2005.  The Board can find no basis for the assignment of any earlier effective date.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for service connection for hepatitis C.  Therefore, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to an effective date prior to June 29, 2015, for service connection for hepatitis C is denied.


REMAND

The Veteran has claimed that he has depression secondary to service-connected back and hepatitis C disabilities.  

At a February 2013 VA psychiatric examination, the examiner diagnosed major depressive disorder.  The examiner opined that the Veteran's depression was less likely as not caused by service-connected lumbosacral strain.  Significantly, the examiner made no comment regarding the service-connected hepatitis C.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that a VA medical opinion which specifically addresses any possible relationship between service-connected hepatitis C and depression is needed to appropriately resolve the claim.

The Veteran has claimed that he has erectile dysfunction secondary to a service-connected back disability.  He has provided a February 2008 VA treatment record in which a doctor stated that the Veteran's erectile dysfunction is likely multi-factorial, but that the "sacral nerve root involvement may be contributing."  The use of equivocal language such as possible or may makes a statement by an examiner speculative in nature.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Obert v. Brown, 5 Vet. App. 30 (1993); Warren v. Brown, 6 Vet. App. 4 (1993).  As the February 2008 treatment record is speculative, it does not provide the necessary medical nexus between a currently diagnosed disorder and a service-connected disability service in order to establish service connection.

At a February 2009 VA examination, the examiner diagnosed of erectile dysfunction and opined that the erectile dysfunction was more likely than not secondary to diabetes and not due to lumbosacral strain.  The examiner gave no rationale for that opinion.

Again, when VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that another VA medical opinion, one supported by adequate rationale, is needed to appropriately resolve the claim.

The claim for entitlement to service connection for erectile dysfunction and entitlement to SMC are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, any Board action on the claim for entitlement to SMC would be premature.  Therefore, a remand of that matter is also required.

Concerning the claim for a higher rating for service-connected hepatitis C, the Veteran last underwent VA examination in June 2012.  At the November 2016 hearing, he essentially asserted that his symptoms were not adequately represented by the prior VA examination.

The November 2016 hearing transcript suggests that the Veteran's hepatitis C disability has increased in severity since the most recent VA examination.  Where the evidence of record does not indicate the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  Therefore, after obtaining updated treatment records, the Veteran should be scheduled for a VA examination of his hepatitis C disability.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any erectile dysfunction.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Concerning erectile dysfunction, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any erectile dysfunction had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any erectile dysfunction was caused by service-connected disabilities, to specifically include hepatitis C or lumbosacral strain.  The examiner should further express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any erectile dysfunction has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include hepatitis C and lumbosacral strain.  The examiner is specifically requested to address the Veteran's contention that medications taken for service-connected lumbosacral strain have caused erectile dysfunction.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability, to include depression.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Concerning any psychiatric disability identified, to include depression, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability was caused by service-connected disabilities, to specifically include hepatitis C, right shoulder disability, and lumbosacral strain.  The examiner should further express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any liver disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include hepatitis C, right shoulder disability, and lumbosacral strain.

4.  Then, schedule the Veteran for a VA examination to determine the severity of his service-connected hepatitis C disability.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with hepatitis C.  The examiner must state whether the Veteran's hepatitis C causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.   If the hepatitis C causes incapacitating episodes, periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician, the examiner should note the frequency and duration of the episodes in the past 12 months.  The examiner should also report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  The examiner should explain the rationale for all opinions.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


